Citation Nr: 0504623	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1948 to October 1953, including service in England 
from February 1952 to October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on January 16, 2003, which vacated a 
December 2001 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
December 1998 rating decision by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's service connection claim was reopened 
and remanded by the Board in June 2000.  The case was 
remanded by the Board for additional development in September 
2003.

The veteran testified at a personal hearing in February 2000 
and at a videoconference hearing in August 2001.  Copies of 
the transcripts of those hearings are of record.  As the 
Veterans Law Judges presiding at the hearings must 
participate in the decision on the claim this appeal must be 
decided by a Board panel.  See 38 C.F.R. § 20.707 (2004).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The persuasive evidence demonstrates no chronic left knee 
disorder was incurred during service and that the veteran's 
osteochondritis dissecans was not aggravated by any incident 
of active service.




CONCLUSION OF LAW

The veteran's left knee disability was not incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in February 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer of the veteran's case to the 
Board.  The issue on appeal was also re-adjudicated and a 
supplemental statement of the case provided to the veteran in 
August 2004.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error.  See VAOPGCPREC 7-2004 (July 
16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter generally informed the 
veteran of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  Although the letter did 
not specifically address the VCAA "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In fact, 38 C.F.R. § 3.159(b)(1), which includes this 
"fourth element," was cited in the August 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Although the veteran has asserted, in essence, 
that pertinent treatment reports may be missing from his 
service records, he has not identified any specific records 
that would warrant additional assistance.  It is significant 
to note that the available service medical records appear to 
be substantially complete and that a request for additional 
service medical records in November 1954 was unsuccessful.  
The veteran has indicated that all available private medical 
records have been provided and that private treatment records 
documenting left knee surgery in the summer of 1954 were not 
available.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in November 1954 and 
August 2000.  The available medical evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Service Connection Claim
Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of a chronic left knee disorder.  A 
February 1951 re-enlistment examination revealed a normal 
clinical evaluation of the lower extremities.  The examiner 
noted the veteran reported childhood diseases and a moderate 
attack of sinusitis in 1950, but denied any other significant 
history.  Records dated in 1952 show he was treated for pes 
planus, sore throat, insect bites, pain in coccyx area, a 
right foot injury, skin rash, and abdominal pain.  In 1953, 
he was treated for a sore throat, a skin abscess, a sore 
right calf, and a nail puncture of the left hand.  The 
veteran's October 1953 separation examination revealed a 
normal clinical evaluation of the lower extremities.  

VA records show the veteran filed a claim for a broken foot 
in October 1954 and later included a claim for derangement of 
the left knee.  He stated he had been treated at the 3919th 
Supply Squadron Base Dispensary in Fairford, England, between 
February 1951 and October 1953.  On VA examination in 
November 1954, he reported, among other things, that his left 
knee had swollen in September 1954 and had been drained by 
his private physician.  X-rays revealed a large superficial 
defect present in the articular surface of the medial condyle 
with some bone sclerosis in its vicinity.  There were 
multiple small loose bodies, probably bone, situated in the 
joint.  The diagnosis was osteochondritis dissecans. 

Private medical records dated in the 1980's noted multiple 
surgeries on the veteran's left knee through the years.  A 
January 1983 hospital report noted a history of left knee 
surgeries in 1976 (quadriceps tendon realignment), 1978 
(arthrotomy and debridement), and 1979 (fusion for 
arthritis).  The veteran was hospitalized and underwent a 
total knee replacement at that time.  Records show that in 
1988 he re-injured his left knee at work but did not undergo 
another surgical procedure.  No opinions attributing the 
veteran's left knee disorder to military service were 
provided.

In correspondence dated in 1993 the veteran attempted to 
reopen his claim for a left knee disorder, which was denied 
by an October 1994 rating decision, and in June 1997 he filed 
the current claim.  In support of his claim he submitted a 
June 1997 statement from a fellow soldier who recalled that 
the veteran injured his knee in 1950 or 1951 in a basketball 
game at Norton Air Force Base, California.  He stated that 
the veteran could not stand or walk and was placed on light 
duty by base medical personnel.  It was noted that the 
veteran had been under his supervision for the two weeks he 
was assigned to the unit.  

In correspondence dated in July 1998 the veteran claimed he 
injured his left knee in the spring of 1951 and was placed on 
light duty by his first sergeant.  He stated that he did not 
think at that time that the problem was serious enough to go 
on sick call.  He reported that in the summer of 1954 pieces 
of bone and cartilage had broken loose and were removed by 
his private surgeon.  He recalled that a nurse, J.W.P., had 
held him down because the pain was excruciating.  

In a statement submitted in support of the veteran's claim 
J.W.P. noted that she was a registered nurse and recalled 
that the veteran had undergone knee surgery in the summer of 
1954.  In a statement dated in April 1998 the veteran's 
former spouse recalled that the veteran had re-injured his 
left knee in the summer of 1954 and required surgery.

Outpatient treatment records showed on-going treatment for a 
left knee disorder and a history of multiple surgeries.  In a 
January 1999 operative note for a debridement of the left 
knee with removal of the total knee hardware, the surgeon 
noted that the veteran experienced relative success with his 
left knee until May 1998 when he developed a septic knee 
after undergoing some dental work.  He underwent a left 
septic total knee arthroplasty at that time.  Subsequent 
treatment records show on-going treatment for a left knee 
disorder.

At a February 2000 hearing before the Board, the veteran 
testified that he injured his left knee in service and was 
placed on restricted duty for 10 weeks.  He stated he did not 
receive medical treatment at that time.  He described the 
injury as a twist or sprain of the left knee but that nothing 
was torn.  He stated he thought he might have cracked the 
bone but that it was not enough to require treatment.  He 
recalled that he treated it with cold and heat and returned 
to light duty after about two weeks.  He could not recall 
needing any additional follow-up between the time of the 
injury in 1951 and separation in 1953.  He did not recall 
having any problems with his knee at the time of separation.  
He noted that he twisted the left knee after separation and a 
piece of the bone broke off the cartilage and floated on top 
of the knee that required draining by his private physician.  
He indicated that he was told he sustained the injury in 1954 
because of the weakened condition of his knee.  

In a March 2000 letter, the veteran's private physician noted 
he had treated the veteran in the early 1980's for left knee 
problems.  The veteran reported a history of an in-service 
left knee injury, a ten-week period of incapacitation and 
pain, a 1953 re-injury, and an anterior cruciate ligament 
tear in 1969.  A 15-year period of stability was noted with a 
subsequent left knee infection after a dental procedure.  The 
left total knee replacement was removed and the knee again 
fused.  The physician noted that the veteran was applying for 
disability through VA and needed a statement indicating that 
it was possible that the 1951 injury could have initiated the 
series of events that led to the veteran's current left knee 
problems.  While the physician noted that there was no record 
of the injury in service, he opined that under the 
hypothetical situation presented it was possible that such an 
event could have initiated the veteran's current problems.

In an August 2000 VA examination report, the examiner noted 
that the veteran reported he injured his knee in 1951 and 
could not stand or walk for several days.  He also noted a 
post-service injury less than one year after service and 13 
surgeries on his left knee over the years.  He denied any 
symptoms associated with a left knee problem prior to 
service.  He stated he injured his knee in 1954 when he 
twisted the knee when a piece of bone broke loose and that he 
re-injured it in 1969 when he tore a ligament that required 
surgery.  He described additional surgeries, including a 
fusion, a total knee replacement in 1983, which became 
infected, and a subsequent fusion in 1998.

Physical examination revealed the veteran walked with a cane 
and his functional impairment was rated as severe.  On the 
issue of service connection, the examiner noted that the 
veteran had been provided diagnoses of left knee strain and 
later osteochondritis dissecans.  The examiner opined that 
the veteran's in-service injury was apparently a knee strain, 
which had resolved at the time of service separation in 1953.  
It was noted that an X-ray after the 1954 injury showed 
evidence of osteochondritis dissecans, which the examiner 
stated occurred during adolescence.  The examiner stated that 
it was the left knee injury in 1954 that resulted in the 
loose bone which required surgery and noted that there was no 
evidence that an in-service left knee strain resulted in the 
osteochondritis dissecans as opposed to it having been 
present before the injury.  He also observed that the 
veteran's left knee condition had apparently resolved until 
the post-service re-injury in 1954.  The examiner concluded 
that the osteochondritis dissecans occurred prior to military 
service and dislodgment of the loose body occurred after 
service in 1954.  He stated that it was not likely that the 
veteran's current left knee pathology was related to the in-
service injury.

At his videoconference hearing before the Board in August 
2001 the veteran testified that he injured his left knee in 
service playing basketball.  He stated he thought it was not 
serious and ignored it until the knee became painful and 
swollen at which time he was put on limited duty for eight to 
ten weeks.  He stated that he did not recall having a 
separation physical at the time of discharge, but 
acknowledged that he injured his knee shortly after 
separation when he broke a piece of bone which had to be 
surgically removed.  He asserted that he was in good health 
upon entrance onto military service and expressed his belief 
that he would not have sustained the post-service 1954 injury 
had he not injured his left knee in-service in 1951.

In correspondence dated in February 2003 Dr. K.W. stated that 
she was unsure how an examination in August 2000 could 
without a doubt determine when his first injury occurred.  
She noted that she was unable to tell by physical examination 
alone when his first knee injury occurred.

In correspondence dated in May 2003 Dr. W.F.B. stated that a 
VA assessment of the veteran's left knee had been reviewed 
and surmised that all the evidence considered at that time as 
to a diagnosis of an osteochondral defect had been 
historical.  The physician, in essence, questioned the August 
2000 VA examiner's opinion that the veteran's osteochondral 
fragment pre-existed service.  It was noted that while the 
classic presentation of osteochondral defect does occur 
before the age of 18, medical literature also indicated the 
age range could be from six to 53.  The physician further 
stated that since the veteran had an evaluation while in 
service and "presumptively" X-rays were taken, it would be 
fair to say that it was unlikely a major osteochondral defect 
pre-existed service because his service doctors would have 
detected a significant lesion.  In conclusion, the physician 
noted he could not say whether the injury in service caused 
an osteochondral defect or whether it occurred subsequent to 
service, but that he did not believe the claim that the 
problem pre-existed service was supportable to a certainty.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable VA legislation.  38 C.F.R. § 3.303(c) 
(2004).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (July 18, 
1990).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds no chronic 
left knee disorder was incurred during service and that the 
veteran's osteochondritis dissecans was not aggravated by any 
incident of active service.  The Board further finds that the 
opinion of the August 2000 VA examiner as to the nature of 
the veteran's left knee injury in service and the likely date 
of onset of his osteochondritis dissecans is persuasive.  
That opinion is shown to have been based upon a more complete 
review of the evidence of record than was apparently 
available to the private physicians from whom opinions were 
obtained.  The May 2003 private physician's opinion is found 
to warrant a lesser degree of probative weight because it was 
based upon unfounded presumptions that the veteran's left 
knee had been evaluated in service and that X-rays had been 
taken during service.  There is no evidence that any of the 
veteran's private physicians reviewed the November 1954 VA X-
ray examination findings that demonstrated a large 
superficial defect at that time.  

The Board also notes that service medical records do not show 
that a chronic left knee disorder was incurred in service nor 
is there probative evidence demonstrating the veteran was 
placed on restricted duty for any period of time by a medical 
care provider because of a left knee injury.  In fact, in 
correspondence dated in July 1998 and at his February 2000 
hearing the veteran stated he did not receive medical 
treatment for a left knee injury during service.  The Board 
acknowledges that the statement of the veteran's fellow 
serviceman recalling a knee injury in service supports the 
veteran's own statements as to the injury; however, they are 
not licensed medical practitioners and are not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. pp. 91; Espiritu, 2 Vet. 
App. 492.  The August 2000 VA examiner, however, specifically 
noted the veteran's in-service left knee injury had resolved 
without chronic residuals by the time of his discharge 
examination in October 1953.  

The Board also places greater probative weight on the 
findings of the veteran's service separation examination.  
Undertaken by a medical professional, the separation 
examination revealed a normal evaluation of the lower 
extremities in October 1953.  While the veteran's statements 
and the statement of his fellow serviceman are acceptable to 
establish that he sustained a knee injury which restricted 
his activities for a period of time, the objective medical 
evidence on file shows that no chronic left knee disability 
was present at the time of service separation.  Therefore, 
the Board finds there is no evidence of a chronic left knee 
disability in service.

The Board notes that a determination as to any continuity of 
symptoms after service is complicated by the fact that the 
veteran sustained a post-service left knee injury within a 
year after separation that required surgical intervention.  
The veteran has acknowledged that he injured his left knee in 
the summer of 1954, approximately seven to eight months after 
discharge, while working with his family.  There is no 
medical evidence nor claim of complaints, treatment, or 
diagnoses of a left knee disorder during those intervening 
months.  Further, the Board is persuaded by a lack of 
evidence of any continuity of symptomatology from the time of 
the initial in-service injury in 1951 to the post-service 
injury in 1954.  The Board also notes that osteochondritis 
dissecans is not a disorder subject to a one-year presumption 
of service connection under applicable VA regulations.

As to whether there is a medical nexus between an in-service 
left knee injury and the post-service incurrence of a chronic 
disorder, the Board notes the buddy statement and the 
veteran's sworn testimony establish that an acute left knee 
injury was incurred during service; however, the only medical 
evidence as to a nexus between this injury and the onset of 
osteochondritis dissecans is the March 2000 opinion of the 
veteran's private physician.  That opinion stated that, given 
the facts as he understood them, it was possible the 
veteran's in-service injury could have initiated his current 
problems.  The May 2003 private medical opinion of Dr. W.F.B. 
stated that he could not say whether the injury in service 
caused an osteochondral defect or whether it occurred 
subsequent to service.

The Board notes that the August 2000 VA examiner, however, 
found that the veteran's left knee disorder diagnosed in 
1954, osteochondritis dissecans, was not caused by an in-
service injury but rather suggested that it was a congenital 
disorder of the knee occurring in adolescence.  Further, he 
maintained that the veteran's osteochondritis dissecans was 
the etiological basis of the subsequent left knee problems.  
As noted above, the Board assigns more probative weight to 
the medical opinion of the VA examiner because he had the 
benefit of reviewing the actual service medical records and 
the claims file prior to rendering an opinion.  Further, only 
the VA examiner discussed the relationship between the X-ray 
examination diagnosis of osteochondritis dissecans in 
November 1954 and the in-service injury.  As the Board finds 
the August 2000 VA examiner's opinion is persuasive, 
entitlement to service connection based upon post-service 
evidence linking a present disorder to service is not 
warranted.

The Board notes that the August 2000 VA opinion and the May 
2003 private medical opinion both describe osteochondritis 
dissecans as a congenital defect and that as such service 
connection may not be established for in-service incurrence 
or aggravation.  See 38 C.F.R. § 3.303(c); VAOGCPREC 82-90.  
Osteochondritis dissecans is defined as "inflammation of the 
bone and cartilage, resulting in the splitting of pieces of 
cartilage in the knee joint."  See Martin v. Derwinski, 1 
Vet. App. 411 (1991).  

Even assuming that osteochondritis dissecans is a congenital 
disease rather than a defect, the Board finds the August 2000 
VA examiner's opinion as to the likely date of onset of 
osteochondritis dissecans prior to service is persuasive.  
The provided opinion is clear and unmistakable as to this 
fact and that the disorder did not undergo an increase in 
disability during active service.  In fact, this opinion is 
considered more persuasive in light of the May 2003 private 
physician's report that medical literature demonstrated the 
classic presentation of osteochondral defect usually occurred 
before the age of 18.  Therefore, the Board finds entitlement 
to service connection for a left knee disability is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.




ORDER

Entitlement to service connection for a left knee disability 
is denied.



			
	GARY L. GICK	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


